Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) between Vermillion, Inc., a
Delaware corporation (the “Company”), and Thomas McLain (“Executive,” and
together with the Company, the “Parties”) is effective as of March 18, 2013 (the
“Effective Date”).

WHEREAS, the Parties mutually desire to enter into this Agreement in order to
establish the terms and conditions of the Executive’s employment with the
Company on and after the Effective Date.

NOW, THEREFORE, the Parties agree as follows:

1. Position. The Company will employ Executive as its President and Chief
Executive Officer. In this position, Executive will be expected to devote
Executive’s full business time, attention and energies to the performance of
Executive’s duties with the Company. Executive may devote time to outside board
or advisory positions as pre-approved by the Company’s Board of Directors.
Executive will render such business and professional services in the performance
of such duties, consistent with Executive’s position within the Company, as
shall be reasonably assigned to Executive by the Company’s Board of Directors.
Executive will be based in Austin, Texas and will travel as needed, including to
collaborator and partner locations, academic medical centers, banking and other
conferences, and other locations as necessary or advisable in performance of
Executive’s duties.

2. Compensation. The Company will pay Executive a base salary of at least
$350,000 on an annualized basis, payable in accordance with the Company’s
standard payroll policies, including compliance with applicable tax withholding
requirements. In addition, Executive will be eligible for a bonus of up to fifty
percent (50%) of Executive’s base salary (prorated for partial years) for
achievement of reasonable Company and individual performance-related goals to be
defined by the Company’s Board of Directors. The exact payment terms of a bonus,
if any, are to be set by the Compensation Committee of the Board of Directors,
as authorized by the Company’s Board of Directors in its sole discretion. Any
such bonus will be payable to Executive within thirty (30) days of receipt by
the Compensation Committee of the Board of Directors of the Company’s final
year-end financial statements. In addition, you are eligible to receive a
one-time milestone incentive bonus of $50,000 that will be paid within 30 days
after the successful completion of a fund raising event of a minimum net to
Vermillion of $4 million.

3. Benefits. During the term of Executive’s employment, Executive will be
entitled to the Company’s standard benefits covering employees at Executive’s
level, including (i) the Company’s group health, life, short- and long-term
disability, 401(k) and other employee benefit plans, as such plans may be in
effect from time to time, subject to the Company’s right to cancel or change the
benefit plans and programs it offers to its employees at any time, and (ii) not
less than twenty (20) days of paid time off per full calendar year (prorated for
partial years), in addition to standard holidays, in accordance with the
Company’s policies in effect from time to time.



--------------------------------------------------------------------------------

4. At-Will Employment. Executive’s employment with the Company is for an
unspecified duration and constitutes “at will” employment. This employment
relationship may be terminated at any time, with or without good cause or for
any or no cause, at the option either of the Company or Executive, with or
without notice.

5. Termination without Cause or for Good Reason. In the event that the Company
terminates Executive’s employment for reasons other than for Cause (as defined
below) or Executive terminates his employment for Good Reason (as defined below)
at any time following the date which is six (6) months following the Effective
Date, and provided that Executive signs and does not revoke a standard
separation agreement releasing all claims against the Company, in a form
reasonably satisfactory to the Company, does not breach any provision of this
Agreement (including but not limited to Section 10, Section 11 and Section 12
hereof), and continues to comply with the PIIA, as hereinafter defined,
Executive shall be entitled to receive, subject to Section 14 below:

(i) continued payment of Executive’s base salary as then in effect for a period
of twelve (12) months following the date of termination (the “Severance
Period”), to be paid periodically in accordance with the Company’s standard
payroll practices, provided that Executive shall immediately repay to the
Company any amounts that he receives hereunder if within sixty (60) days
following termination of his employment he either has failed to execute the
standard release described above or has revoked the general release after he
executes it; and

(ii) continuation of Company health and dental benefits through COBRA premiums
paid by the Company directly to the COBRA administrator during the Severance
Period; provided, however, that such premium payments shall cease prior to the
end of the Severance Period if Executive commences other employment with
reasonably comparable or greater health and dental benefits.

Executive will not be eligible for any bonus or other benefits not described
above after termination, except as may be required by law.

6. Termination After Change of Control. If Executive’s employment is terminated
by the Company for reasons other than for Cause (as defined below) or by
Executive for Good Reason (as defined below) within the twelve (12) month period
following a Change of Control (as defined below), then, in addition to the
severance obligations due to Executive under Section 5 above, one-hundred
percent (100%) of any then-unvested shares under Company stock options then held
by Executive will vest upon the date of such termination and the period of time
for their exercise will be at the discretion of the Company, provided that no
option shall be exercisable after expiration of its original term. It may very
well be necessary for the Executive to exercise such shares on the day of Change
in Control, and the Company shall use its best efforts to provide Executive with
a reasonable period of advance written notice in such event.

7. Definitions. For purposes of this Agreement:

 

2



--------------------------------------------------------------------------------

(a) “Cause” means termination of employment by reason of Executive’s:

(i) material breach of this Agreement, the Proprietary Information and
Inventions Agreement entered into between Executive and the Company (the “PIIA”)
or any other confidentiality, invention assignment or similar agreement with the
Company;

(ii) repeated negligence in the performance of duties or nonperformance or
misperformance of such duties that in the good faith judgment of the Board of
Directors of the Company adversely affects the operations or reputation of the
Company;

(iii) refusal to abide by or comply with the good faith directives of the
Company’s Board of Directors or the Company’s standard policies and procedures,
which actions continue for a period of at least ten (10) days after written
notice from the Company;

(iv) violation or breach of the Company’s Code of Ethics, Financial Information
Integrity Policy, Insider Trading Compliance Program, or any other similar code
or policy adopted by the Company and generally applicable to the Company’s
employees, as then in effect;

(v) willful dishonesty, fraud, or misappropriation of funds or property with
respect to the business or affairs of the Company;

(vi) conviction by or entry of a plea of guilty or nolo contendere, in a court
of competent and final jurisdiction, for any crime which constitutes a felony in
the jurisdiction involved; or

(vii) abuse of alcohol or drugs (legal or illegal) that, in the Board of
Director’s reasonable judgment, materially impairs Executive’s ability to
perform Executive’s duties.

(b) “Change of Control” means:

(i) after the date hereof, any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation or entity that has been approved by the stockholders
of the Company, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

3



--------------------------------------------------------------------------------

(iii) the date of the consummation of the sale or disposition of all or
substantially all of the Company’s assets.

(c) “Good Reason” means, the occurrence of any one or more of the following
events, without Executive’s consent, which continues uncured for a period of not
less than thirty (30) days following written notice given by Executive to the
Company within thirty (30) days following the occurrence of such event:

(i) a material and adverse change in Executive’s title or duties (excluding any
changes in such duties resulting from the Company becoming part of a larger
entity pursuant to a Change of Control) or in Executive’s base salary; or

(ii) Executive being required to relocate to an office location more than fifty
(50) miles from Executive’s current office in Austin, Texas. Should Executive be
required and agree to relocate from Executive’s current office in Austin, Texas,
all reasonable moving expenses to relocate Executive’s office and private
residence shall be paid for and billed directly to Company, with all
reimbursements being requested and made within one (1) year after being
incurred.

In addition, Executive must actually terminate Executive’s employment with the
Company within six (6) months following the initial existence of the condition
described above in (i) and (ii) giving rise to Good Reason.

(d) “Separation from Service” or “Separates from Service” shall mean Executive’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h). Executive shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Executive and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Executive will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed by Executive (whether as an employee or independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if Executive has been providing services to the Company
for less than thirty-six (36) months). If Executive is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
Executive and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six (6) months, or if longer, so long
as Executive retains a right to reemployment with the Company under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six (6) months and Executive
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Agreement as of the first (1st) day immediately following the
end of such six (6) month period. In applying the provisions of this Section, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that Executive will return to perform services for
the Company.

 

4



--------------------------------------------------------------------------------

8. Employment, Confidential Information and Invention Assignment Agreement. As a
condition of Executive’s employment, Executive shall complete, sign and return
the Company’s standard form of Proprietary Information and Inventions Agreement.

9. Non Contravention. Executive represents to the Company that Executive’s
signing of this Agreement, the PIIA, the issuance of stock options to Executive,
and Executive’s commencement of employment with the Company does not violate any
agreement Executive has with any of Executive’s previous employers and
Executive’s signature confirms this representation.

10. Conflicting Employment. Executive agrees that, during the term of
Executive’s employment with the Company and during the Severance Period,
Executive will not engage in any other employment, occupation, consulting or
other business activity competitive with or directly related to the business in
which the Company is now involved or becomes involved during the term of
Executive’s employment, nor will Executive engage in any other activities that
conflict with Executive’s obligations to the Company. Executive acknowledges
that compliance with the obligations of this Section is a condition to
Executive’s right to receive the severance payments set forth in Section 5
above.

11. Nonsolicitation. From the Effective Date of this Agreement until twelve
(12) months after the termination of this Agreement (the “Restricted Period”),
Executive will not, directly or indirectly, solicit or encourage any employee or
contractor of the Company or its affiliates to terminate employment with, or
cease providing services to, the Company or its affiliates. During the
Restricted Period, Executive will not, whether for Executive’s own account or
for the account of any other person, firm, corporation or other business
organization, solicit or interfere with any person who is or during the period
of Executive’s engagement by the Company was a collaborator, partner, licensor,
licensee, vendor, supplier, customer or client of the Company or its affiliates
to the Company’s detriment. Executive acknowledges that compliance with the
obligations of this Section is a condition to Executive’s right to receive the
severance payments set forth in Section 5 above.

12. Nondisparagement. From the Effective Date of this Agreement and surviving
any termination for any reason, Executive will not disparage or defame, whether
orally or in writing, whether directly or indirectly, whether truthfully or
falsely, and whether acting alone or through any other person, the Company or
its affiliates or their respective current or former directors, officers,
employees, agents, successors or assigns (both individually or in their official
capacities with the Company or its affiliates). Executive acknowledges that
compliance with the obligations of this Section is a condition to Executive’s
right to receive the severance payments set forth in Section 5 above.

13. Arbitration and Equitable Relief.

(a) In consideration of Executive’s employment with the Company, its promise to
arbitrate all employment related disputes and Executive’s receipt of the
compensation

 

5



--------------------------------------------------------------------------------

and other benefits paid to Executive by the Company, at present and in the
future, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
STOCKHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
UNDER THE ARBITRATION RULES SET FORTH IN TEXAS CIVIL PRACTICE AND REMEDY CODE
SECTION 171.001 THROUGH SECTION 171.098 (THE “RULES”) AND PURSUANT TO TEXAS LAW.
Disputes which Executive agrees to arbitrate, and thereby agree to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, and claims
of harassment, discrimination or wrongful termination. Executive further
understands that this agreement to arbitrate also applies to any disputes that
the Company may have with Executive.

(b) Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that the neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes. Executive agrees that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. Executive also agrees that the arbitrator shall have
the power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $125.00 of any filing fees associated with any
arbitration that Executive initiates. Executive agrees that the arbitrator shall
administer and conduct any arbitration in a mariner consistent with the Rules
and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.
Executive agrees that the decision of the arbitrator shall be in writing.

(c) Except as provided by the Rules and this Agreement, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

(d) In addition to the right under the Rules to petition the court for
provisional relief, Executive agrees that any party may also petition the court
for injunctive relief where either party alleges or claims a violation of the
PIIA between Executive and the Company or any

 

6



--------------------------------------------------------------------------------

other agreement regarding trade secrets, confidential information,
nonsolicitation, nondisparagement or Labor Code §2870. Executive understands
that any breach or threatened breach of such an agreement will cause irreparable
injury and that money damages will not provide an adequate remedy therefor and
both parties hereby consent to the issuance of an injunction. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e) Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

(f) Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.

14. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, Executive is
solely responsible and liable for the satisfaction of any federal, state,
province or local taxes that may arise with respect to this Agreement (including
any taxes arising under Section 409A of the Internal Revenue Code (“IRC”).
Neither the Company nor any of its employees, officers, directors, or service
providers shall have any obligation whatsoever to pay such taxes, to prevent
Executive from incurring them, or to mitigate or protect Executive from any such
tax liabilities. Notwithstanding anything in this Agreement to the contrary, if
any amounts that become due under this Agreement on account of Executive’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of IRC Section 409A, payment of such amounts shall not commence
until Executive incurs a Separation from Service. If, at the time of Executive’s
termination of employment under this Agreement, Executive is a “specified
employee” (within the meaning of IRC Section 409A), any amounts that constitute
“nonqualified deferred compensation” within the meaning of IRC Section 409A that
become payable to Executive on account of Executive’s Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth (6th) calendar month beginning after
Executive’s Separation from Service (the “409A Suspension Period”). Within
fourteen (14) calendar days after the end of the 409A Suspension Period,
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence. Thereafter, Executive shall receive any
remaining benefits as if there had not been an earlier delay. Each payment due
under this Agreement is treated as a separate payment for purposes of Treasury
Regulations Sections 1.409A-1(b)(4)(F) and 1.409A-2(b)(2).

 

7



--------------------------------------------------------------------------------

15. Liability Insurance. To the extent that the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Executive shall be covered by such policies in such a manner as to provide to
Executive the same rights and benefits as are provided to the most favorably
insured of the Company’s officers. Additionally, the Company and Executive will
enter into an indemnification agreement which will provide to Executive the same
rights and benefits as are provided to the most favorably indemnified of the
Company’s officers.

16. Successors of the Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. This Agreement shall be assignable by the
Company in the event of a merger or similar transaction in which the Company is
not the surviving entity, or of a sale of all or substantially all of the
Company’s assets.

17. Enforceability; Severability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

18. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas without giving effect to Texas’s choice of
law rules. This Agreement is deemed to be entered into entirely in the State of
Texas. This Agreement shall not be strictly construed for or against either
party.

19. No Waiver. No waiver of any term of this Agreement constitutes a waiver of
any other term of this Agreement.

20. Amendment To This Agreement. This Agreement may be amended only in writing
by an agreement specifically referencing this Agreement, which is signed by both
Executive and an executive officer or member of the Board of Directors of the
Company authorized to do so by the Board by resolution.

21. Headings. Section headings in this Agreement are for convenience only and
shall be given no effect in the construction or interpretation of this
Agreement.

22. Notice. All notices made pursuant to this Agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the following addresses, or such other addresses as the
Parties may later designate in writing:

If to the Company:

Vermillion, Inc.

 

8



--------------------------------------------------------------------------------

12117 Bee Caves Road

Building Three, Suite 100

Austin, TX 78738

If to Executive:

Thomas McLain

1076 118th Terrace North

St. Petersburg, FL 33716

23. Expense Reimbursement. The Company shall promptly reimburse Executive
(i) for reasonable business expenses incurred by Executive in furtherance of or
in connection with the performance of Executive’s duties hereunder, including
expenditures for travel, in accordance with the Company’s expense reimbursement
policy as in effect from time to time; and (ii) for up to $10,000 of legal fees
that Executive may incur in connection with being represented by Executive’s own
legal counsel with respect to this Agreement; provided that any and all
reimbursements hereunder shall be requested and made within one (1) year after
being incurred.

24. General; Conflict. This Agreement and the PIIA, when signed by Executive,
set forth the terms of Executive’s employment with the Company and supersede any
and all prior representations and agreements, whether written or oral.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

VERMILLION, INC.

a Delaware corporation

By:  

 /s/ James S. Burns

Name:   James S. Burns Title:   Chairman of the Board of Directors

 

ACCEPTED AND AGREED TO this

9th day of March, 2013.

 /s/ Thomas McLain

Thomas McLain

 

10